Exhibit 10.2
AMENDMENT TO
EMPLOYMENT AND CHANGE OF CONTROL AGREEMENT
     WHEREAS, NewBridge Bancorp (“Company”) intends to enter into a letter
agreement with the United States Department of the Treasury (“UST”) pursuant to
which the Company shall issue shares of preferred stock and a warrant to
purchase shares of common stock (together the “Purchased Securities”) and the
UST shall purchase from the Company the Purchased Securities (the “Program”);
and
     WHEREAS, a condition to participation in the Program under the Emergency
Economic Stabilization Act of 2008, enacted October 3, 2008 (“EESA”), is that
employment agreements and other agreements with the chief executive officer, the
chief financial officer and certain other executive officers of the Company
(each, a “Covered Employee”) must be amended to comply with the provisions of
the EESA, Treasury Notice 2008-PSSFI, Treasury Notice 2008-TARP, IRS Notice
2008-94, 31 C.F.R. Part 30 and any additional applicable rules or regulations
adopted under the EESA (the “Authorities”);
     WHEREAS,                      (“Executive”) is a Covered Employee and is a
party with NewBridge Bank, a wholly-owned subsidiary of the Company (the
“Bank”), to an Employment and Change of Control Agreement, dated
                     (“Employment Agreement”);
     NOW, THEREFORE, the Bank and Executive agree to amend the Employment
Agreement (with the Company being a party to such amendment) by adding thereto
the following:

 



--------------------------------------------------------------------------------



 



     (     ) Special Provisions During Treasury Holding Period. The following
provisions shall be in force and effective throughout the period that the UST
holds an equity or debt position in the Company pursuant to the Program (the
“Treasury Holding Period”):
          (a) Controlled Group of Companies. The term “Company” as used herein
shall be deemed to include all members of a “controlled group of corporations”
(as such term is defined in the Authorities) of which the Company is a member.
          (b) Return of Incentive and Bonus Compensation. In the event that
Executive receives one or more payments of incentive compensation and/or bonus
compensation during the Treasury Holding Period, whether pursuant to a plan,
agreement, understanding, policy, action of the Board of Directors of the
Company or other similar arrangement, and it shall thereafter be determined by
the Company’s Board of Directors, the UST or the Company’s or the Bank’s primary
federal regulator that the payments of such incentive compensation and/or bonus
compensation were calculated, in whole or part, based upon materially inaccurate
financial statements of the Company and/or materially inaccurate performance
metric criteria, then Executive shall promptly, but in no event less than thirty
(30) days after such determination is made, pay to the Company (or, at the
Company’s direction, to the Bank) a sum equal (A) the amount of each such
payment less (B) the amount which such payment would have been if calculated
using accurate financial statements of the Company and accurate performance
metric criteria.

 



--------------------------------------------------------------------------------



 



     Within ten (10) days of being advised of any such determination, Executive
may exercise an appeal and seek redress from such determination, after having
made the repayment set forth in the preceding paragraph, as follows:
     i. If such determination was made by the Company’s Board of Directors,
Executive may require the Board of Directors to promptly engage an independent
audit firm (which may be the Company’s independent audit firm if permissible
under laws, regulations and rules applicable to such firm) to review and
evaluate the bases of such determination. Such review shall be concluded
promptly but in no event more than thirty (30) days after the engagement of such
firm. The report of the firm engaged shall be final and may not be challenged by
Executive whether by the filing of a civil lawsuit or otherwise (and Executive
expressly waives and releases any and all rights to do so). In the event that
the firm engaged determines either that (x) neither the applicable financial
statements nor the performance metric criteria were materially inaccurate or
(y) that aggregate inaccuracies in the financial statements and/or the
performance metric criteria were less than 10% of the amounts identified as
inaccurate in the applicable determination, then the Company shall pay the fees
and expenses of such firm incurred in connection with such review and report. In
all other instances, Executive shall be responsible for such fees and expenses.
     ii. If such determination was made by the UST or the Company’s or the
Bank’s primary federal banking regulator, Executive shall have such
opportunities for redress as are permitted by the UST or such federal regulator,
as applicable, or otherwise by applicable law.

 



--------------------------------------------------------------------------------



 



          (c) Incentive Compensation Arrangements. Executive agrees that
notwithstanding any provision of the Employment Agreement or any incentive
compensation plan, agreement, understanding, policy, action of the Company’s
Board of Directors or other similar arrangement, during the Treasury Holding
Period, Executive will only be entitled to participate (to the extent Executive
is entitled to participate in incentive compensation arrangements of the Company
pursuant to an action of the Board of Directors, the Employment Agreement, a
policy of the Company or other similar development) in incentive compensation
arrangements that the compensation committee of the Company’s Board of Directors
(or a committee acting in a similar capacity) has reviewed as provided in
Treasury Notice 2008-PSSFI and has determined do not encourage the Company’s
senior executive officers to take unnecessary and excessive risks that threaten
the value of the Company or the Bank, and that have been certified by such
compensation committee (or committee acting in a similar capacity) as required
under Treasury Notice 2008-PSSFI as not encouraging the Company’s senior
executive officers to take unnecessary and excessive risks that threaten the
value of the Company or the Bank.
          (d) Prohibited Golden Parachute Payments. In the event that Executive
is severed from employment with the Company during the Treasury Holding Period
(i) by reason of an involuntary termination of Executive by the Company or the
Bank, or (ii) in connection with any bankruptcy filing, insolvency or
receivership of the Company or the Bank, each of the terms in items (i) and
(ii) as defined in the Authorities, notwithstanding any other provision of the
Employment Agreement; any stock award plan, award, grant, agreement,
understanding or other arrangement; any supplemental

 



--------------------------------------------------------------------------------



 



employee retirement plan, pension plan or profit sharing plan (other than a tax
qualified plan); or any other plan, agreement, understanding or other
arrangement between the Company and Executive providing compensation to or
economic benefit for Executive upon the termination of Executive’s employment by
the Company, Executive shall not receive an aggregate of payments on account of
such a severance from employment having a present value which equals or exceeds
the “parachute payment” amount set forth in Section 280G(e) of the Internal
Revenue Code (“IRC”), as added by the EESA. The calculation of the amount of the
present value of aggregate payments of compensation to, or for the benefit of,
Executive shall be calculated as provided in IRC Section 280G(e) and IRS Notice
2008-94. Executive shall be permitted to elect which payments and/or benefits
shall be reduced and in what amounts to effect any reduction necessary to comply
with the foregoing prohibition; provided, however, that if Executive does not
make such election within fifteen (15) days following the severance of
Executive’s employment, the Board of Directors of the Company (or any successor
entity) or its designee shall make such election. Executive waives any and all
rights to contest, seek redress for, or file a civil action to enjoin or obtain
damages in connection with any such election by such Board or its designee.
(Remainder of page intentionally left blank)

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment to the Employment and Change of Control Agreement as of December 12th,
2008.

            NEWBRIDGE BANCORP
      By:           Chief Executive Officer                NEWBRIDGE BANK
      By:           Chief Executive Officer                EXECUTIVE:
                           

 